                             United States District Court
                           Western District of North Carolina
                                  Charlotte Division

 PENNY CRAIG,                              )              JUDGMENT IN CASE
                                           )
                  Plaintiff,               )               3:19-cv-00404-WCM
                                           )
                     vs.                   )
                                           )
 ANDREW M. SAUL,                           )
 Commissioner of the Social Security       )
 Administration,                           )
                                           )
                Defendant.                 )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 29, 2020 Memorandum Opinion and Order.

                                               July 29, 2020




        Case 3:19-cv-00404-WCM Document 19 Filed 07/29/20 Page 1 of 1
